Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  March 10, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150997(22)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                          David F. Viviano
                                                                                        Richard H. Bernstein,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 150997
  v                                                          COA: 323443
                                                             Van Buren CC: 09-016654-FC
  LINDA KAY STERMER,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to hold the
  application for leave to appeal in abeyance until April 6, 2015, to allow new counsel to
  file a supplemental or substitute application is GRANTED. The time period for plaintiff-
  appellee to file its answer begins running on the date it is served with defendant-
  appellant’s supplemental/substitute application or April 6, 2015, whichever is earlier.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 10, 2015